DETAILED ACTION
This Office Action is in response to the application 16/747,272 filed on 02/12/2020.
Claims 1-27 have been examined and are pending in this application.
The present application is a continuation of U.S. Patent Application. No. 14/708,091, filed on May 8, 2015, titled "MECHANISM FOR PROVIDING EXTERNAL ACCESS TO A SECURED NETWORKED VIRTUALIZATION ENVIRONMENT", and claims the benefit of U.S. Provisional Application Serial No. 61/991,195, filed on May 9, 2014, titled "MECHANISM FOR PROVIDING EXTERNAL ACCESS TO A SECURED NETWORKED VIRTUALIZATION ENVIRONMENT".

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/27/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 01/20/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 01/20/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 01/20/2020 has been accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,542,049. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent applications directed to providing external access to a secured networked virtualization environment.


Allowable Subject Matter
Claims 1-27 would be allowed if applicant overcomes the above nonstatutory double patenting rejection by filing terminal disclaimer, and the TD is approved by the Office.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        07/30/2021